Election/Restrictions
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-7 (02/26/2020) are pending.

3.	Restriction to one of the following groups of invention is required under 35 U.S.C. 121:
I.	Claims 1, 2 and 4-7 drawn to synergistic beverage composition, wherein the beverage is coffee classified in class A23F5/00; A23L 2/00;
		(See para # 6)
II.	Claims 1, 3 and 4-7 drawn to synergistic beverage composition, wherein the beverage is tea classified in class A23F300; A23L 2/00
		(See para # 6)

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions I-II represent separate and distinct compositions as evidenced by the different products such as coffee or tea, which have which have materially different physical and chemical properties and structures.  
 5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification,  the prior art applicable to one invention would not likely be applicable to another invention and  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of  invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	This application contains claims 4 and 5 directed to the following patentably distinct inventions.
Claim 4:  Soluble fiber FOS, GOS, Inulin or polydextrose.
	Claim 5: Bacillus coagulans MTCC 5856 or strain derived from Bacillus coagulans Hammer strain accession number ATCC 31284 or strain derived from Bacillus coagulans Hammer strain accession number ATCC 7050.
Soluble fiber FOS, GOS, Inulin or polydextrose are structurally distinct and different as evidenced by their nomenclature.
Bacillus coagulans MTCC 5856; Hammer strain accession number ATCC 31284 or ATCC 7050 in are distinct products.  These products are different to each other structurally, biochemically and functionally and are drawn to patentably distinct inventions which have materially different physical and chemical properties and structures. The inventions are independent or distinct because claims to the different inventions recite the mutually exclusive characteristics of such inventions.  In addition, these inventions are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect one soluble fiber from claim 4 or one Bacillus coagulans from claim 5 for prosecution on the merits to which the claims shall be restricted.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a inventions to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected inventions, including any claims subsequently added.  An argument that a claim is allowable is considered nonresponsive unless accompanied by an election.
The election of the inventions may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected inventions.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional inventions which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)